Case 1:19-cv-00727-APM Document 4 Filed 05/16/19 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

OLEG DERIPASKA,
Plaintiff,

V. Civil Action No. 19-cv-00727 (APM)

STEVEN T. MNUCHIN, Secretary of the
UNITED STATES DEPARTMENT OF
THE TREASURY, ANDREA M. GACKI,
DIRECTOR OF THE OFFICE OF
FOREIGN ASSESTS CONTROL,

Defendants.

 

 

{PROPOSED| ORDER

Upon due consideration of the parties’ Joint Motion for Scheduling Order, it is hereby
ordered that the following scheduling order is entered:

e Defendants shall file the administrative record for the above-captioned matter on or before
May 21, 2019;

e Plaintiff shall file any amendment to his Complaint on or before June 20, 2019;

e Defendants’ response to Plaintiff's Complaint, which Defendants have indicated will be a
combined motion to dismiss and motion for summary judgment, shall be due on or before
July 19, 2019;

e Plaintiffs opposition to Defendants’ combined motion to dismiss and motion for summary
judgment, and Plaintiff's cross-motion for summary judgment shall be due on or before

August 19, 2019;
Case 1:19-cv-00727-APM Document 4 Filed 05/16/19 Page 2 of 2

e Defendants’ opposition to Plaintiff's cross-motion for summary judgment, and
Defendants’ reply in support of their combined motion to dismiss and motion for summary
judgment, shall be due on or before September 17, 2019;

° Plaintiffs reply in support of his cross-motion for-summary judgment shall be due on or

before October 16, 2019.

SO ORDERED.

 

Date: mis Ve, , 2019

 
